Opinion issued December 1, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00626–CV




THE HOUSTON OMNI USA CO., INC. AND GARY B. WADE, SR.,
Appellants

V.

SOUTH TRUST BANK CORPORATION NA WACHOVIA, Appellee




On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2005-37046




MEMORANDUM OPINIONAppellants The Houston Omni USA Co., Inc. and Gary B. Wade, Sr. have
failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file
brief).  After being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of
case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.